Bigelow, C. J.
It is perfectly well settled that it is not necessary to the validity of a mortgage of a chattel that it should be so described as to be capable of being identified by the written recital, or by the name used to designate it in the mortgage. Parol evidence is admissible to show that a particular article of property was included within the general words of a description. Harding v. Coburn, 12 Met. 333.
The right of property in the mortgagee was not devested by the repairs and changes made upon the pistol in the hands of the mortgagor. The weapon was capable of identification as the one originally included in the mortgage; and, the repairs having been made in good faith, and not having changed the nature of the article or materially increased its value, there is no ground for holding that the plaintiff’s lien upon it was defeated. Putnam v. Cushing, 10 Gray, 334. Crosby v. Baker, 6 Allen, 298.

Exceptions overruled.